1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3                                               ***
4     FRANCISCO A. LARA,                             Case No. 3:17-cv-00544-MMD-WGC
5                                      Petitioner,          ORDER GRANTING
             v.                                       MOTION FOR EXTENSION OF TIME
6                                                              (ECF NO. 41)
7     WARDEN BAKER, et al.,
8                                  Respondents.
9

10          In this habeas corpus action, brought by Nevada prisoner Francisco A. Lara,
11   Respondents filed their answer on November 19, 2018 (ECF No. 32), and Lara filed a
12   reply on May 1, 2019 (ECF No. 39). Under the scheduling order in the case, Respondents
13   were to file a response to Lara’s reply within 30 days, or by May 31, 2019. (See Order
14   entered November 3, 2017 (ECF No. 10).)
15          On May 31, 2019, Respondents filed a motion for extension of time (ECF No. 41),
16   requesting a 31-day extension of time, to July 1, 2019, for the response to Lara’s reply.
17   Respondents’ counsel states that this extension of time is necessary because of her
18   obligations in other cases and time away from her office.
19          The Court finds that the motion for extension of time is made in good faith and not
20   solely for the purpose of delay, and that there is good cause for the extension of time
21   requested.
22          It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.
23   41) is granted. Respondents will have until and including July 1, 2019, to file their
24   response to Petitioner’s reply.
25          DATED THIS 5th day of June 2019.
26
27                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
28
